DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 02 Feb 2022 has been entered.  Claims 1-15 are pending in the application.  Claims 1, 8-12, and 14 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 03 Nov 2021.
The prior 35 U.S.C. 103 rejection is withdrawn as requested (Pg. 7-9) based on the amendment to the claims.
Response to Arguments
Applicant’s arguments, see Pg. 7-9, filed 02 Feb 2022, with respect to the rejection(s) of claim(s) 1, 8, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior references further in view of Bowditch et al. (U.S. Pub. 2010/0170513).
Examiner concurs with applicant’s assertion that Darby et al. (U.S. Pub. 2015/0157818) fails to teach the newly amended limitations in each of independent claims 1, 8, and 11. The prior 35 U.S.C. 103 rejection is thus withdrawn.
Claim Objections
Claims 11-15 are objected to because of the following informalities:
Claim 11, Ln. 15 recites “monitoring a the flow” which should read “monitoring the flow”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. (U.S. Pub. 2015/0157818) in view of Greene (U.S. Pub. 2012/0316414) and further in view of Bowditch et al. (U.S. Pub. 2010/0170513).
Regarding claim 1, Darby discloses a patient interface device (Figs. 7-16 #20 & 45 #312; ¶¶0181-0188, 0265-0276) for delivering a flow of breathing gas to an airway of a patient, comprising: a cushion (Fig. 13 #26); and a frame and housing member (Figs. 13-14 #22, 24; ¶0187 – “blower unit may be integrally formed with the main body 22”) directly coupled to the cushion (Fig. 10), the frame and housing member including: a 
Darby is silent as to whether the wireless energy power conversion is performed by radio frequency (RF) energy harvesting circuitry, wherein the RF energy harvesting circuitry is structured to convert the RF energy into usable energy. Darby fails to disclose the flow sensor is connected along the delivery conduit; and a valve connected in-line with the pressure generating system, wherein the valve is positioned between the pressure generating system and the flow sensor.
Greene teaches an apparatus for powering devices using RF energy from a mobile transmitter (e.g. Fig. 4) including wireless energy power conversion performed by radio frequency (RF) energy harvesting circuitry (Fig. 4 #332; ¶0034), wherein the RF energy harvesting circuitry is structured to convert received RF energy into usable energy (¶0030) for a device (Fig. 4 #330) without its own power source. Note also the 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Darby the wireless energy power conversion is performed by radio frequency (RF) energy harvesting circuitry, wherein the RF energy harvesting circuitry is structured to convert the RF energy into usable energy in order to provide the benefit of selecting a recognized exemplary species of wireless energy transmission (i.e. RF energy) which is useable to remotely power a device in view of Greene.
Bowditch teaches a patient interface device (Fig. 13D; ¶¶0105-0108) including a head worn (e.g. Fig. 1C within #14) pressure generator (Fig. 13D #48; ¶0083) and comprising a flow sensor (Fig. 13D S3; ¶0107) connected in-line with the pressure generator along an delivery conduit (Fig. 13D between #14 and #12); and a valve (Fig. 13D #46; ¶0081) connected in-line with the pressure generator, wherein the valve is positioned between the pressure generating system and the flow sensor (Fig. 13D). Bowditch teaches successively ordering pressure generator, valve, and flow sensor as providing the benefit of allowing the blower of the pressure generator to run continuously at a low speed with the valve then regulating discharge of a desired gas flow during each inspiratory cycle in accordance with a user’s breathing pattern (¶¶0081, 0083). It is noted that Darby teaches delivering gas flow at a desired flow rate responsive to a 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Darby the flow sensor is connected along the delivery conduit; and a valve connected in-line with the pressure generating system, wherein the valve is positioned between the pressure generating system and the flow sensor in order to provide the benefit of allowing the blower of the pressure generator to run continuously at a low speed with the valve then regulating discharge of a desired gas flow during each inspiratory cycle in accordance with a user’s breathing pattern in view of Bowditch.
Regarding claim 2, Darby teaches the invention as modified above and together with Greene further teaches the usable energy is a DC voltage (Darby - ¶0166) and wherein the RF energy harvesting circuitry is structured to convert the RF energy into the DC voltage (Greene - ¶0030).
Regarding claim 3, Darby teaches the invention as modified above and further teaches a wireless communications module (Fig. 45 #303b; ¶0269) coupled to the antenna, wherein the wireless communications module is structured and configured to generate a wireless data signal and provide the wireless data signal to the antenna for wireless transmission from the patient interface device (Fig. 45; ¶0271). Elsewhere Darby discusses that RF communication is an obvious species selection for wireless communication (¶0161). Note also that Greene teaches two-way RF data transmission between devices (¶¶0028, 0039).
Regarding claim 4, Darby teaches the invention as modified above and Greene further teaches a controller (Fig. 4 #338) coupled to the RF energy harvesting circuitry (Fig. 4 #332) and the RF communications module (e.g. Fig. 4 #336), the controller being structured and configured to be powered by the usable energy generated by the RF energy harvesting circuit (Greene - ¶0030, Darby - ¶0276), the controller being further structured and configured to provide information to the RF communications module for enabling the RF communications module to generate the RF data signal (¶¶0028, 0032 – processor controls data signals to be sent).
Regarding claim 5, Darby teaches the invention as modified above and further teaches a number of sensors (¶0271) coupled to the controller, wherein the information provided by the controller to the RF communications module for generation of the RF data signal is based on one or more signals received from the number of sensors (¶0271).
Regarding claim 6, Darby teaches the invention as modified above and together with Greene further teaches a controller (Fig. 4 #338) coupled to the RF energy harvesting circuitry (Fig. 4 #332) and the RF communications module (e.g. Fig. 4 #336), the controller being structured and configured to be powered by the usable energy generated by the RF energy harvesting circuit (Greene - ¶0030, Darby - ¶0276), the controller being further structured and configured to receive a control signal from the RF communications module (Darby - ¶0270), wherein the controller is further structured and configured to control operation of the pressure generating device based on the control signal (Darby - ¶0270).
Regarding claim 7, Darby teaches the invention as modified above and further teaches the pressure generating system includes a gas flow generator (¶¶0191, 0199) powered by the usable energy (Fig. 45; ¶0276).
Regarding claim 8, Darby discloses a pressure support system (Fig. 45; ¶¶0265-0276), comprising a patient interface device (Figs. 7-16 #20 & 45 #312; ¶¶0181-0188, 0265-0276) comprising: a cushion (Fig. 13 #26); and a frame and housing member (Figs. 13-14 #22, 24; ¶0187 – “blower unit may be integrally formed with the main body 22”) directly coupled to the cushion (Fig. 10), the frame and housing member including: a pressure generating system (Figs. 21-22 #60; ¶¶0191, 0199) provided within the frame and housing member and structured to generate a flow of breathing gas, the pressure generating system being in fluid communication with the cushion (¶0188), an antenna (¶0276 – inherent to receiving of wireless power), and means for wireless energy harvesting provided within the frame and housing member (¶¶0160-0161) and coupled to the antenna, wherein the antenna is structured to receive wireless energy and provide the wireless energy to the means for wireless energy harvesting (Fig. 45; ¶0276), and wherein the means for wireless energy harvesting is structured to convert the wireless energy into usable energy for powering the pressure generating system (Fig. 45; ¶¶0166, 0276); and a wireless base unit (Fig. 45 #310; ¶0276) spaced from the patient interface device (Fig. 45), the wireless base unit being structured and configured to generate the wireless energy received by the patient interface device for powering the patient interface device (Fig. 45; ¶0276), wherein: a delivery conduit (Figs. 13 & 15 #50, 57; ¶0188) is connected in between the pressure generating system and the cushion; a flow sensor (¶0163) is connected in-line with the pressure generating system.
Darby is silent as to whether the wireless energy power conversion is performed by radio frequency (RF) energy harvesting circuitry, wherein the RF energy harvesting 
Greene teaches an apparatus for powering devices using RF energy from a mobile transmitter (e.g. Fig. 4) including wireless energy power conversion performed by radio frequency (RF) energy harvesting circuitry (Fig. 4 #332; ¶0034), wherein the RF energy harvesting circuitry is structured to convert received RF energy into usable energy (¶0030) for a device (Fig. 4 #330) without its own power source; and an RF base unit (Fig. 4 #310; ¶¶0034-0035) being structured and configured to generate the RF energy. Note also the antenna which is expressly taught by Greene (Fig. 4 #339; ¶0034). Greene is considered analogous art as it addresses the same problem of wirelessly supplying power to a remote device. Greene teaches RF energy as an exemplary species of wireless energy transmission which is useable to remotely power a device (¶0006).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Darby the wireless energy power conversion is performed by radio frequency (RF) energy harvesting circuitry, wherein the RF energy harvesting circuitry is structured to convert the RF energy into usable energy; and the wireless base unit being structured and configured to generate the RF energy in order to provide the benefit of selecting a recognized exemplary species of wireless energy transmission (i.e. RF energy) which is useable to remotely power a device in view of Greene.
Bowditch teaches a patient interface device (Fig. 13D; ¶¶0105-0108) including a head worn (e.g. Fig. 1C within #14) pressure generator (Fig. 13D #48; ¶0083) and comprising a flow sensor (Fig. 13D S3; ¶0107) connected in-line with the pressure generator along an delivery conduit (Fig. 13D between #14 and #12); and a valve (Fig. 13D #46; ¶0081) connected in-line with the pressure generator, wherein the valve is positioned between the pressure generating system and the flow sensor (Fig. 13D). Bowditch teaches successively ordering pressure generator, valve, and flow sensor as providing the benefit of allowing the blower of the pressure generator to run continuously at a low speed with the valve then regulating discharge of a desired gas flow during each inspiratory cycle in accordance with a user’s breathing pattern (¶¶0081, 0083). It is noted that Darby teaches delivering gas flow at a desired flow rate responsive to a user’s breathing (¶0156, 0160, 0163), which can be obviously verified with the flow sensor of either Darby or Bowditch.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Darby the flow sensor is connected along the delivery conduit; and a valve connected in-line with the pressure generating system, wherein the valve is positioned between the pressure generating system and the flow sensor in order to provide the benefit of allowing the blower of the pressure generator to run continuously at a low speed with the valve then regulating discharge of a desired gas flow during each inspiratory cycle in accordance with a user’s breathing pattern in view of Bowditch.
Regarding claim 9, Darby teaches the invention as modified above and together with Greene suggests as obvious the RF base unit includes a second controller (Greene 
Regarding claim 10, Darby teaches the invention as modified above and together with Greene suggests as obvious the RF base unit includes a second RF communications module (Greene – Fig. 4 #315; Darby – required to send from #310) and a second antenna (Greene – Fig. 4 #318; Darby – required to send energy from #310) coupled to the second RF communications module, and wherein the second RF communications module is structured and configured to generate and wirelessly 
Regarding claim 11, Darby discloses a method of generating a flow of breathing gas to be delivered to an airway of a patient (e.g. Figs. 7-16 & 45; ¶¶0181-0188, 0265-0276), comprising: generating wireless energy in a wireless base unit and transmitting the wireless energy from the RF base unit (Fig. 45 #310; ¶0276); receiving the wireless energy in a patient interface device (Figs. 7-16 #20 & 45 #312; ¶¶0181-0188, 0265-0276) spaced from the wireless base unit (Fig. 45), the patient interface device including a cushion (Fig. 13 #26) and a frame and housing member (Figs. 13-14 #22, 24; ¶0187 – “blower unit may be integrally formed with the main body 22”) directly coupled to the cushion (Fig. 10), the frame and housing member including a pressure generating system (Figs. 21-22 #60; ¶¶0191, 0199) provided within the frame and housing member and being in fluid communication with the cushion (¶0188); converting the wireless energy into usable energy (¶0276); powering the pressure generating system using the usable energy to generate the flow of breathing gas and provide the flow of breathing gas to the cushion (Darby - ¶¶0160, 0269-0270, 0276); monitoring the flow of breathing gas with a flow sensor (¶0163).
Darby is silent as to whether the wireless energy power conversion is performed by radio frequency (RF) energy transmitted from an RF base unit; converting the RF energy into usable energy. Darby fails to disclose operating a valve to modify the flow of breathing gas generated by the pressure generating system; and the flow sensor monitoring flow exiting the valve.
Greene teaches an apparatus for powering devices using RF energy from a mobile transmitter (e.g. Fig. 4) including wireless energy power conversion performed by radio frequency (RF) energy transmitted from an RF base unit (Fig. 4 #310; ¶¶0034-0035) and converting received RF energy into usable energy (¶0030) at a remote 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Darby the wireless energy power conversion is performed by radio frequency (RF) energy transmitted from an RF base unit; converting the RF energy into usable energy in order to provide the benefit of selecting a recognized exemplary species of wireless energy transmission (i.e. RF energy) which is useable to remotely power a device in view of Greene.
Bowditch teaches a patient interface device (Fig. 13D; ¶¶0105-0108) including a head worn (e.g. Fig. 1C within #14) pressure generator (Fig. 13D #48; ¶0083) and comprising operating a valve (Fig. 13D #46; ¶0081) to modify the flow of breathing gas generated by the pressure generator (¶¶0081, 0083); and a flow sensor (Fig. 13D S3; ¶0107) monitoring flow exiting the valve (Fig. 13D; ¶0107). Bowditch teaches successively ordering pressure generator, valve, and flow sensor as providing the benefit of allowing the blower of the pressure generator to run continuously at a low speed with the valve then regulating discharge of a desired gas flow during each inspiratory cycle in accordance with a user’s breathing pattern (¶¶0081, 0083). It is noted that Darby teaches delivering gas flow at a desired flow rate responsive to a user’s breathing (¶0156, 0160, 0163), which can be obviously verified with the flow sensor of either Darby or Bowditch.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Darby operating a valve to modify the flow of breathing gas generated by the pressure generating system; and the flow sensor monitoring flow exiting the valve in order to provide the benefit of allowing the blower of the pressure generator to run continuously at a low speed with the valve then regulating discharge of a desired gas flow during each inspiratory cycle in accordance with a user’s breathing pattern in view of Bowditch.
Regarding claim 12, Darby teaches the invention as modified above and together with Greene further teaches the patient interface device including an antenna (Darby – Fig. 45, ¶0276 – inherent to receiving of wireless power; Greene – Fig. 4 #339) and RF energy harvesting circuitry (Greene – Fig. 4 #332, ¶0034; Darby – (¶¶0160-0161)) provided within the frame and housing coupled to the antenna, wherein the antenna is structured to receive RF energy and provide the RF energy to the RF energy harvesting circuitry (Greene - ¶0030), and wherein the RF energy harvesting circuitry is structured to convert the RF energy into the usable energy (Greene - ¶0030).
Regarding claim 13, Darby teaches the invention as modified above and together with Greene further teaches generating an RF data signal and transmitting the RF data signal from the patient interface device (Darby – Fig. 45; ¶0271), and receiving the RF data signal in the RF base unit (Darby – Fig. 45; ¶0271). Note that Darby discusses that RF communication is an obvious species selection for wireless 
Regarding claim 14, Darby teaches the invention as modified above and further teaches the patient interface device further comprises a number of sensors (¶0271), wherein the RF data signal is based on one or more signals generated by the number of sensors (¶0271).
Regarding claim 15, Darby teaches the invention as modified above and together with Greene suggests as obvious transmitting from the RF base unit one or more RF control signals for controlling operation of the pressure generating system including pressure levels to be generated thereby (Darby - ¶¶0160, 0269-0270), receiving in the patient interface device one or more RF control signals (Darby - ¶¶0160, 0269-0270), and controlling operation of the pressure generating device based on the received one or more RF control signals (Darby - ¶¶0160, 0269-0270).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785